PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Verzun et al.
Application No. 15/943,418
Filed: 2 Apr 2018
For: Methods And Apparatus For HyperSecure Last Mile Communication

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition to withdraw holding of abandonment under 37 CFR 1.181 filed February 3, 2021.

This application became abandoned on June 5, 2020, for failure to file a timely reply to the Notice of Allowance and Fee(s) Due mailed on March 4, 2020. The Notice of Allowance set a three-month statutory period from the mail date of March 4, 2020, to pay the issue fee to avoid abandonment. The Office received the issue fee payment of $500 on June 25, 2020, after the expiration of the statutory period for response. The record shows that the issue fee payment submitted on June 25, 2020, was not accompanied by a statement that the delay in payment was due to the COVID-19 outbreak, as defined in the April 2020 Notice.1

Once again, on renewed petition, it appears applicant, a small entity, is arguing that the Office should consider the payment of the issue fee on June 4, 2020, as timely filed in accordance with the May 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Applicants, Patent Owners, and Others, dated May 27, 2020 (May 2020 Notice) without the contemporaneous filing of a statement of delay due to the COVID-19 outbreak. Specifically, applicant asserts:

1.    At issue is the meaning of the first sentence of the second paragraph of the May 2020 Update to the CARES Act Notice dated April 28, 2020. (Hereinafter the CARES Act Notice dated April 28, 2020, and the May 2020 Update will be referred to, respectively, as “the Notice” and “the Update.”)

2.    The sentence in question stated: “For small and micro entities only, pursuant to the CARES Act Notice dated April 28, 2020, filings that would have been deemed timely filed if filed by June 1, 2020, will now be deemed timely filed if filed by July 1, 2020.”

3.    This statement was clear and unqualified on its face and indicated essentially that, for small and micro entities, due dates in June 2020 were being extended to July 1, 2020. This interpretation was not affected by the inclusion of the words “pursuant to the CARES Act Notice dated April 28, 2020,” which could reasonably be viewed as a citation of authority and did not alert the reader that he or she had to review the Notice to determine whether it limited the clear language of the statement.

4.    This conclusion was reinforced by the very next sentence in the Update, which stated that “large entities should seek relief on a case-by- case basis. This implied a contrast between the rules applicable to “small and micro entities” and “large entities,” respectively, in that large entities were required to seek relief on a case-by-case basis, whereas small and micro entities were not required to do so. In reality, however, if small and micro entities were required to submit a statement that the delay in filing was due to the COVID-19 outbreak, as the Decision concludes, Applicants submit that their relief would also be granted on a “case-by-case” basis, i.e., the USPTO would have to review each filing separately to ascertain whether the “COVID statement” met the requirements set forth in section (I)(l)(b) of the Notice.

5.    This conclusion was further reinforced by the next sentence in the Update, which stated that for “all entities” the USPTO “continues to provide relief in the form of a waiver” of the petition fee in certain situations if the petition is accompanied by “a statement that the delay in filing or payment was due to the COVID-19 outbreak, as set forth in section (I)(l)(b) of the April 28, 2020 CARES Act Notice.” Here, the specific reference to the COVID-19 statement again implied that no such statement was required for small and micro entities. Otherwise, one would have expected the Update also to mention that a COVID-19 statement was required for small and micro entities. In short, there is no apparent reason why the cautionary language should have been included in the sentence pertaining to “all entities” but not in the sentence pertaining to “small and micro entities.”

Petition, 02/03/21, pp. 1-2.

Initially, the Office notes the extension of certain patent-related due dates is the result of the USPTO’s authority provided by the CARES Act to assist those applicants and/or their representatives who are personally affected by the COVID-19 outbreak. Here, applicant does make any assertion that the delay in paying issue fee until June 25, 2020, was due to a person associated with the fee payment being personally affected by the COVID-19 outbreak. Rather, applicant seeks acceptance of the issue fee as timely paid on June 25, 2020, and consideration of its interpretation of the May 2020 Notice to mean that, for small and micro entities, the due dates in June 2020, including payment of the subject issue fee, were being extended to July 1, 2020, to be reasonable.

The Office has reconsidered applicant’s arguments, but does not find them persuasive. The Office disagrees with applicant’s interpretation of the first sentence of the second paragraph of the May 2020 Notice, which explicitly states: “For small and micro entities only, pursuant to the CARES Act Notice dated April 28, 2020, filings that would have been deemed timely filed if filed by June 1, 2020, will now be deemed timely filed if filed by July 1, 2020.” (Emphasis added). The Office finds applicant’s reading of this sentence (or any part of the USPTO CARES Act Notices) to provide small and micro entities with the unqualified ability to extend due dates for filings in June 2020, to July 1, 2020, as an unreasonable conclusion. The Office equally disagrees with applicant’s assertion that the phrase “pursuant to the CARES Act Notice dated April 28, 2020,” “could reasonably be viewed as a citation of authority and did not alert the reader that he or she had to review the Notice to determine whether it limited the clear language of the statement.” Petition, 02/03/21, pp. 1-2. A reasonable reading of this sentence, in the context of the May 2020 Notice, is affected by the inclusion of the restrictive phrase “pursuant to the CARES Act Notice dated April 28, 2020”.  The Merriam-Webster Dictionary defines “pursuant to” to mean “carrying out, in conformity with, according to”.2 This phrase limits the essential meaning of the sentence to require conformity to or in accordance with the conditions set in the April 2020 Notice. 

Moreover, the language of the May 2020 Notice clearly alerts the public that a reading of the April 2020 Notice is required to determine available relief under the CARES Act. For example, the further extension of the time to file certain patent-related documents or fees discussed in the May 2020 Notice, applies only to those replies listed in section (I)(1)(a) of the April 2020 Notice. Pursuant to the April 2020 Notice, the filings that would have been deemed timely filed if filed by June 1, 2020, required the filing or payment to be “accompanied by a statement that the delay in filing or payment was due to the COVID-19 outbreak as defined in subsection (b) [of the April 2020 Notice].” The May 2020 Notice extended the due dates for the replies listed in section (I)(1)(a) of the April 2020 Notice until July 1, 2020, provided the reply or fee was accompanied by a statement that the delay in filing or fee payment was due to the COVID-19 outbreak, as defined in the April 2020 Notice. Subsequently, the June 2020 Notice extended the due date of the certain fees as late as September 30, 2020, “provided that the payment is accompanied by a statement that the delay in payment was due to the COVID-19 outbreak, as defined in the April Notice.” 3 

Without an appropriate statement that the delay in payment of the issue fee was due the COVID-19 outbreak accompanying the issue fee payment on June 25, 2020, applicant is not entitled to the relief provided by the USPTO under the authority of the CARES Act. Specifically, applicant is not able to take advantage of the extension of the deadline for payment of the issue fee to July 1, 2020, nor September 30, 2020, as provided in the May 27, 2020 and June 29, 2020 Notices, respectively. Therefore, the issue fee was due by June 4, 2020, as required by the Notice of Allowance of March 4, 2020. As stated in 35 U.S.C. 151(b), if payment of the issue fee is not timely made, the application shall be regarded as abandoned. Here, payment of the issue fee was made on June 25, 2020, without any statement of delay due to COVID-19 outbreak. Consequently, the application is, in fact, abandoned for failure to timely pay the issue fee as required by the Notice of Allowance mailed on March 4, 2020. 

The renewed petition to withdraw holding of abandonment is DISMISSED. 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are not permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency action within the meaning of 5 U.S.C. 704. 

Applicant may wish to file a petition for revival of an application for patent abandoned unintentionally (see Form PTO/SB/64). A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by the following:

The reply required to the outstanding Office action or notice, unless previously filed;
The petition fee as set forth in § 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

If applicant wishes to request a waiver or extension of a patent-related timing deadline beyond the relief set out in the notices, applicant must file a petition to the Director, explaining with particularity how the COVID-19 outbreak materially interfered with the payment of the issue fee. See MPEP 1002.02(b)(3). 

The Office acknowledges receipt of the reply in the form of payment of the $500 issue fee and a completed copy of the Part B - Fee(s) Transmittal on June 25, 2020. 




Further correspondence with respect to this matter should be delivered through one of the following mediums:
	
By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:		EFS-Web
 
Questions regarding this decision may be directed to the undersigned at (571) 272-3211. 

/CHRISTINA T DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 See Notice of Extended Waiver of Patent-Related Timing Deadlines Under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees, dated April 28, 2020.
        2 Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary. Accessed 25 Feb. 2021. 
        3 See June 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, 
        Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees, dated June 29, 2020.